DETAILED ACTION
1.	This communication is responsive to the Amendment filed 4/12/2022.
Claim 6 has been amended.  Claims 1-21 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3	Claims 13 and 20 should be amended as the amended claim 6 because they are essentially same as claim 6 that was rejected under 35 U.S.C. 112(b) in the previous Office Action. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
ROSIKIEWICZ et al. (US 2010/0262797) hereinafter ROSIKIEWICZ.

In claim 1, ROSIKIEWICZ teaches
A computer-implemented method, comprising: 
generating a first external file, the first external file comprising file hashes for files already indexed in a file index in a search engine of a data backup storage system that are not associated with a deleted status ([0039] An individual backup data file 445 is created from each fixed-length block 430 of the virtual machine file 420. A hash is generated according to the contents of each individual backup data file. In an embodiment, a 4,096 bit MD5 hash is used to create the hash value from the contents thereof. The index file may include, without limitation, a list of data blocks comprising the backup set, hash values corresponding thereto, a date and time of backup, a source location, and a destination location. A collection of hash values representative of a backup of virtual machine file, and data associated therewith, may be stored in an index file 455. Such a collection, together with the individual backup data files comprising the backed-up virtual machine file 420 is known as a "backup set."); 
generating a second external file, the second external file comprising file hashes for files in a new backup ([0054] in the step 210, the first datablock 430 of a virtual machine file 420 is read [0055] in the step 215 it is determined the datablock does not exhibit a special data pattern, then in the step 220 a hash function is performed on the contents of the datablock to generate a unique block identifier corresponding to the datablock. In an embodiment, the hash function is an MD5 hash function. The step 230 is performed next wherein the destination directory 330 et seq. within the directory hierarchy 300 is determined [0057] In the step 240, the datablock 430 is written to a corresponding datablock file 445 in the destination directory 335 et seq. In the step 245, an index file entry 446 corresponding to the datablock 430 in an index file 445 is created. The index file 445 may contain entries relating solely to the current backup set, or may contain entries relating to a plurality of backup sets); 
determining one or more file changes introduced in the new backup based on a comparison between the first external file and the second external file ([0051] each unique data block 430 corresponds to a backup data file 445 uniquely stored within the directory hierarchy 300. The present disclosure also contemplates a filename/directory mapping which uses greater than, less than, and/or other than the first four bytes of the hash value. During execution of a subsequent backup process, a filename is generated. A file query is made to the storage device, e.g., it is determined whether a backup data file having the same filename exists and if so, it is presumed the block is unchanged from the prior backup, and the index file corresponding to the subsequent backup is updated to include the existing (e.g., unchanged) block. If, however, it is determined whether a backup data file having the same filename does not exist, it is presumed the block changed and the newly-created backup data file is stored within the directory hierarchy as previously described herein, and a corresponding entry is written to the index file); and 
updating the file index in the search engine to reflect the one or more file changes introduced in the new backup ([0051] A file query is made to the storage device, e.g., it is determined whether a backup data file having the same filename exists and if so, it is presumed the block is unchanged from the prior backup, and the index file corresponding to the subsequent backup is updated to include the existing (e.g., unchanged) block. If, however, it is determined whether a backup data file having the same filename does not exist, it is presumed the block changed and the newly-created backup data file is stored within the directory hierarchy as previously described herein, and a corresponding entry is written to the index file).  

In claim 2, ROSIKIEWICZ teaches
The method of claim 1, wherein the new backup is associated with a backup target indicative of a source of the new backup, and only file hashes for already-indexed files that are associated with the same backup target are included in the first external file ([0054] in the step 210, the first datablock 430 of a virtual machine file 420 is read [0055] in the step 215 it is determined the datablock does not exhibit a special data pattern, then in the step 220 a hash function is performed on the contents of the datablock to generate a unique block identifier corresponding to the datablock. In an embodiment, the hash function is an MD5 hash function. The step 230 is performed next wherein the destination directory 330 et seq. within the directory hierarchy 300 is determined [0057] In the step 240, the datablock 430 is written to a corresponding datablock file 445 in the destination directory 335 et seq. In the step 245, an index file entry 446 corresponding to the datablock 430 in an index file 445 is created. The index file 445 may contain entries relating solely to the current backup set, or may contain entries relating to a plurality of backup sets).  

In claim 3, ROSIKIEWICZ teaches
The method of claim 2, wherein the backup target comprises a directory name or a virtual machine (VM) name ([0042] The first level and second level directories may be named in accordance with a sixteen bit hexadecimal value, e.g., 00-FF. Thus, for example, a plurality of first level directories may be named in accordance with the series ./00, ./01, ./02 . . . ./FF while a second level of directories may be named ./00/01, ./00/02/ . . . ./00/FF).  

In claim 4, ROSIKIEWICZ teaches
The method of claim 1, wherein a file hash for each file is calculated based on a combination of a backup server identifier, a backup identifier, a file full path, and a time of last modification associated with the file ([0039] A hash is generated according to the contents of each individual backup data file. In an embodiment, a 4,096 bit MD5 hash is used to create the hash value from the contents thereof. The resultant hash value is stored in an index file corresponding to the current backup session which store for later use during, e.g., data restoration. The index file may include, without limitation, a list of data blocks comprising the backup set, hash values corresponding thereto, a date and time of backup, a source location, and a destination location. A collection of hash values representative of a backup of virtual machine file, and data associated therewith, may be stored in an index file 455 [0043] assume a backup data file representing a 1 MB block of a virtual machine file has an MD5 hash value of: [0044] 010249a8a218ef8a4da87550f388942d [0047] Taking the first four bytes of the hash value, two at a time, the destination directory is identified as: [0048] ./01/02
[0049] The backup data file is stored in the identified destination directory, hence the full pathname of the backup data file may be expressed as: [0050] ./01/02T/.010249a8a218ef8a4da87550f388942d.gz).  

In claim 5, ROSIKIEWICZ teaches
The method of claim 1, wherein the one or more file changes introduced in the new backup comprise one or more files newly added in the new backup, one or more files that have been deleted in the new backup, or a combination thereof ([0052] a backup data block is read whereupon a hash value is generated from the stored contents therein and compared to the hash value included in the filename. If the computed hash value corresponds to the filename hash value, it is presumed the archived data is correct and intact. If, however, a discrepancy is identified between the expected (filename) hash value and the actual (computed) hash value, the data block is flagged as bad. Any backup sets that include a bad backup data file may also be flagged as bad. Bad backup data files and/or backup sets may be slated for immediate deletion, or may be scheduled for deletion at a future time).

In claim 6, ROSIKIEWICZ teaches
The method of claim 5, wherein updating the file index in the search engine to reflect the one or more file changes comprises performing at least one of adding Ser. No. 16/396,518Page 2 of 9Dkt. No. 6368P321US1 (P321)one entry to the file index for each of the one or more files newly added in the new backup or associating a respective entry for each of the one or more files that have been deleted in the new backup with a deleted status ([0051] A file query is made to the storage device, e.g., it is determined whether a backup data file having the same filename exists and if so, it is presumed the block is unchanged from the prior backup, and the index file corresponding to the subsequent backup is updated to include the existing (e.g., unchanged) block. If, however, it is determined whether a backup data file having the same filename does not exist, it is presumed the block changed and the newly-created backup data file is stored within the directory hierarchy as previously described herein, and a corresponding entry is written to the index file [0052] a backup data block is read whereupon a hash value is generated from the stored contents therein and compared to the hash value included in the filename. If the computed hash value corresponds to the filename hash value, it is presumed the archived data is correct and intact. If, however, a discrepancy is identified between the expected (filename) hash value and the actual (computed) hash value, the data block is flagged as bad. Any backup sets that include a bad backup data file may also be flagged as bad. Bad backup data files and/or backup sets may be slated for immediate deletion, or may be scheduled for deletion at a future time).

In claim 7, ROSIKIEWICZ teaches
The method of claim 1, wherein the file hashes in the first and second external files are sorted based on their values before determining the one or more file changes ([0039] the index file may include, without limitation, a list of data blocks comprising the backup set, hash values corresponding thereto, a date and time of backup, a source location, and a destination location. A collection of hash values representative of a backup of virtual machine file, and data associated therewith, may be stored in an index file 455. Such a collection, together with the individual backup data files comprising the backed-up virtual machine file 420 is known as a "backup set.").

Claims 8-14 are essentially same as claims 1-7 except that they recite claimed invention as a non-transitory machine-readable medium and are rejected for the same reasons as applied hereinabove.

Claims 15-21 are essentially same as claims 1-7 except that they recite claimed invention as a data processing system and are rejected for the same reasons as applied hereinabove.

Response to Amendment
7.	The rejections given under 35 U.S.C. 112(b) have been withdrawn because 
claim 6 has been amended.

Response to Arguments
8.	Upon further review and an update search, a new ground(s) of rejections is made in view of newly found prior art ROSIKIEWICZ (US 2010/0262797).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157